Plaintiffs, a co-partnership, sued to recover $500 commission alleged to be due them from defendant by reason of plaintiffs having found a purchaser for defendant's farm. On trial below before the court and a jury plaintiff's obtained a judgment for $200, and defendant appealed.
Plaintiffs in their petition allege that in December, 1919, defendant employed them to sell certain land; that it was agreed that plaintiffs should receive a commission of five per cent, and that said land, was listed *Page 510 
with them for sale at the price of $10000. Plaintiffs further allege that they found a purchaser for said land able, ready and willing to purchase at the price and sum of $10,000, that defendant, after plaintiffs found said purchaser, failed to perform his part of the agreement and pay plaintiffs their commission. The answer was a general denial.
Plaintiffs' evidence tended to show that defendant listed his farm with plaintiffs for sale at the price of $10,000, and that defendant was to pay plaintiffs a commission of 5 per cent if they found a purchaser. Plaintiffs got in touch with one Johnson and showed the farm to him. Johnson afterwards bought the farm at the price of $10,250. Defendant admitted that he had listed the farm with plaintiffs and had agreed to pay them a commission of $500 if they sold the farm for $10,000, but that he had withdrawn the farm from plaintiffs, and had listed it with another agency, and had paid this agency $200 commission for making the sale.
Defendant makes but one assignment. He contends that the judgment cannot stand, because the suit was on a specific contract, and the recovery on quantum meruit. We think that defendant's assignment is well taken. Plaintiffs' cause is certainly on a special contract. The petition so disclosed and plaintiffs make no effort to justify the verdict, except to challenge the sufficiency of the record to raise the point. The record is sufficient for the purpose. The petition, evidence and instructions all show that plaintiffs were proceeding upon a special contract. Plaintiff cannot proceed under the facts here on a special contract and recover on quantum meruit. [Lumber Co. v. Snyder, 65 Mo. App. 568; McDonnell v. Stevinson,104 Mo. App. 191, 77 S.W. 766; Wade v. Nelson, 119 Mo. App. 278, 95 S.W. 956.]
Judgment is reversed and cause remanded. Sturgis, P.J., andFarrington, J., concur. *Page 511